DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on  07/08/2022, 10/26/2022 and 11/17/2022 are in compliance with the provisions of 37 C.F. R 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
The Oath/Declaration filed on 07/08/2022 and 07/26/2022 are hereby acknowledged.

Drawings
The drawings were received on 07/08/2022.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 and 2 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2 and 5, 6 of  Patent No. 11,468,302 B2 in view of Chamberlain et al. (US 2017/0102950 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application and the patents are substantially identical in structural and functional characteristics and/or broader versions of each other, as it can be seen in the table below. 
The following table illustrates a mapping of the conflicting claim pairs:
Instant Application
1
2
US 10673585 B2
1, 5
2, 6


The following table illustrates a limitation mapping of the limitations of claim 1 and 5 of the instant application compared against the limitations of claims 1 and 5 U.S. Patent No. 11,468,302 B2.

Instant Application # 17811410
Pat# US 11,468,302 B2
1. An apparatus, comprising: a controller; a two-dimensional synchronous shift register comprising a three by four array of data storage elements: d1,1d1,2d1,3d1,4d2,1d2,2d2,3d2,4d3,1d3,2d3,3d3,4 wherein: data storage element d1,1 is electrically coupled to data storage element d2,1, data storage element d2,1 is electrically coupled to data storage element d3,1, data storage element d1,2 is electrically coupled to data storage element d2,2, data storage element d2,2 is electrically coupled to data storage element d3,2, data storage element d1,3 is electrically coupled to data storage element d2,3, data storage element d2,3 is electrically coupled to data storage element d3,3, data storage element d1,4 is electrically coupled to data storage element d2,4, and data storage element d2,4 is electrically coupled to data storage element d3,4, 

a first convolver unit comprising a first plurality of multipliers, m1,11, m1,21,  m1,31,  m2,11,  m2,21,  m2,31,  m3,11,  m3,21, and m3,31, 


wherein: multiplier m1,11 is electrically coupled in a permanent manner to data storage element d1,1, multiplier m1,21 is electrically coupled in a permanent manner to data storage element d1,2, multiplier m1,31 is electrically coupled in a permanent manner to data storage element d1,3, multiplier m2,11 is electrically coupled in a permanent manner to data storage element d2,1, multiplier m2,21 is electrically coupled in a permanent manner to data storage element d2,2, multiplier m2,31 is electrically coupled in a permanent manner to data storage element d2,3, multiplier m3,11 is electrically coupled in a permanent manner to data storage element d3,1, multiplier m3,21 is electrically coupled in a permanent manner to data storage element d3,2, and multiplier m3,31 is electrically coupled in a permanent manner to data storage element d3,3; and 




a second convolver unit comprising a second plurality of multipliers, m1,12, m1,22,  m1,32,  m2,12,  m2,22,  m2,32,  m3,12,  m3,22, and m3,32, wherein: multiplier m1,12 is electrically coupled in a permanent manner to data storage element d1,2, multiplier m1,22 is electrically coupled in a permanent manner to data storage element d1,3, multiplier m1,32 is electrically coupled in a permanent manner to data storage element d1,4, multiplier m2,12 is electrically coupled in a permanent manner to data storage element d2,2, multiplier m2,22 is electrically coupled in a permanent manner to data storage element d2,3, multiplier m2,32 is electrically coupled in a permanent manner to data storage element d2,4, multiplier m3,12 is electrically coupled in a permanent manner to data storage element d3,2, multiplier m3,22 is electrically coupled in a permanent manner to data storage element d3,3, and multiplier m3,32 is electrically coupled in a permanent manner to data storage element d3,4, wherein, at a start of a first clock cycle: data storage element d1,1 is configured to store data value x1,1, data storage element d1,2 is configured to store data value x1,2, data storage element d1,3 is configured to store data value x1,3, data storage element d1,4 is configured to store data value x1,4, data storage element d2,1 is configured to store data value x2,1, data storage element d2,2 is configured to store data value x2,2, data storage element d2,3 is configured to store data value x2,3, data storage element d2,4 is configured to store data value x2,4, data storage element d3,1 is configured to store data value x3,1, data storage element d3,2 is configured to store data value x3,2, data storage element d3,3 is configured to store data value x3,3, and data storage element d3,4 is configured to store data value x3,4, wherein, during the first clock cycle, the first convolver unit is controlled by the controller to be active causing: multiplier m1,11 to multiply data value x1,1 with weight w1 so as to generate a product w1x1,1, multiplier m1,21 to multiply data value x1,2 with weight w2 so as to generate a product w2x1,2, multiplier m1,31 to multiply data value x1,3 with weight w3 so as to generate a product w3x1,3, multiplier m2,11 to multiply data value x2,1 with weight w4 so as to generate a product w4x2,1, multiplier m2,21 to multiply data value x2,2 with weight w5 so as to generate a product w5x2,2, multiplier m2,31 to multiply data value x2,3 with weight w6 so as to generate a product w6x2,3, multiplier m3,11 to multiply data value x3,1 with weight w7 so as to generate a product w7x3,1, multiplier m3,21 to multiply data value x3,2 with weight w8 so as to generate a product w8x3,2, multiplier m3,31 to multiply data value x3,3 with weight w9 so as to generate a product w9x3,3, and an adder to compute a first sum of terms including at least the product w1x1,1, the product w2x1,2, the product w3x1,3, the product w4x2,1, the product w5x2,2, the product w6x2,3, the product w7x3,1, the product w8x3,2, and the product w9x3,3, and 

wherein, during the first clock cycle, the second convolver unit is controlled by the controller to be non-active.


1. An apparatus, comprising: a two-dimensional synchronous shift register comprising a three by four array of data storage elements:   
[ d 1 , 1 d 1 , 2 d 1 , 3 d 1 , 4 d 2 , 1 d 2 , 2 d 2 , 3 d 2 , 4 d 3 , 1 d 3 , 2 d 3 , 3 d 3 , 4 ] wherein: data storage element d.sub.1,1 stores data value d.sub.2,1, data storage element d.sub.2,1 stores data value d.sub.3,1, data storage element d.sub.1,2 stores data value d.sub.2,2, data storage element d.sub.2,2 stores data value d.sub.3,2, data storage element d.sub.1,3 stores data value d.sub.2,3, data storage element d.sub.2,3 stores data value d.sub.3,3, data storage element d.sub.1,4 stores data value d.sub.2,4, and data storage element d.sub.2,4 stores data value d.sub.3,4, 




a first convolver unit comprising a first plurality of multipliers, m.sub.1,1.sup.1, m.sub.1,2.sup.1,m.sub.1,3.sup.1,.sub.2,1.sup.1,m.sub.2,2.sup.1,m.sub.2,3.sup.1,.sub.3,1.sup.1, m.sub.3,2.sup.1, and m.sub.3,3.sup.1, wherein: multiplier m.sub.1,1.sup.1 is electrically coupled in a permanent manner to data storage element d.sub.1,1, multiplier m.sub.1,2.sup.1 is electrically coupled in a permanent manner to data storage element d.sub.1,2, multiplier m.sub.1,3.sup.1 is electrically coupled in a permanent manner to data storage element d.sub.1,3, multiplier m.sub.2,1.sup.1 is electrically coupled in a permanent manner to data storage element d.sub.2,1, multiplier m.sub.2,2.sup.1 is electrically coupled in a permanent manner to data storage element d.sub.2,2, multiplier m.sub.2,3.sup.1 is electrically coupled in a permanent manner to data storage element d.sub.2,3, multiplier m.sub.3,1.sup.1 is electrically coupled in a permanent manner to data storage element d.sub.3,1, multiplier m.sub.3,2.sup.1 is electrically coupled in a permanent manner to data storage element d.sub.3,2, and multiplier m.sub.3,3.sup.1 is electrically coupled in a permanent manner to data storage element d.sub.3,3; and 

a second convolver unit comprising a second plurality of multipliers, m.sub.1,1.sup.2, m.sub.1,2.sup.2, m.sub.1,3.sup.2, m.sub.2,1.sup.2, m.sub.2,2.sup.2, m.sub.2,3.sup.2, m.sub.3,1.sup.2, m.sub.3,2.sup.2, and m.sub.3,3.sup.2, wherein: multiplier m.sub.1,1.sup.2 is electrically coupled in a permanent manner to data storage element d.sub.1,2, multiplier m.sub.1,2.sup.2 is electrically coupled in a permanent manner to data storage element d.sub.1,3, multiplier m.sub.1,3.sup.2 is electrically coupled in a permanent manner to data storage element d.sub.1,4, multiplier m.sub.2,1.sup.2 is electrically coupled in a permanent manner to data storage element d.sub.2,2, multiplier m.sub.2,2.sup.2 is electrically coupled in a permanent manner to data storage element d.sub.2,3, multiplier m.sub.2,3.sup.2 is electrically coupled in a permanent manner to data storage element d.sub.2,4, multiplier m.sub.3,1.sup.2 is electrically coupled in a permanent manner to data storage element d.sub.3,2, multiplier m.sub.3,2.sup.2 is electrically coupled in a permanent manner to data storage element d.sub.3,3, and multiplier m.sub.3,3.sup.2 is electrically coupled in a permanent manner to data storage element d.sub.3,4, wherein, at a start of a first clock cycle: data storage element d.sub.1,1 is configured to store data value x.sub.1,1, data storage element d.sub.1,2 is configured to store data value x.sub.1,2, data storage element d.sub.1,3 is configured to store data value x.sub.1,3, data storage element d.sub.1,4 is configured to store data value x.sub.1,4, data storage element d.sub.2,1 is configured to store data value x.sub.2,1, data storage element d.sub.2,2 is configured to store data value x.sub.2,2, data storage element d.sub.2,3 is configured to store data value x.sub.2,3, data storage element d.sub.2,4 is configured to store data value x.sub.2,4, data storage element d.sub.3,1 is configured to store data value x.sub.3,1, data storage element d.sub.3,2 is configured to store data value x.sub.3,2, data storage element d.sub.3,3 is configured to store data value x.sub.3,3, and data storage element d.sub.3,4 is configured to store data value x.sub.3,4, wherein, during the first clock cycle: multiplier m.sub.1,1.sup.1 is configured to multiply data value x.sub.1,1 with weight w.sub.1so as to generate a product w.sub.1x.sub.1,1, multiplier m.sub.1,2.sup.1 is configured to multiply data value x.sub.1,2 with weight w.sub.2 so as to generate a product w.sub.2x.sub.1,2, multiplier m.sub.1,3.sup.1 is configured to multiply data value x.sub.1,3 with weight w.sub.3 so as to generate a product w.sub.3x.sub.1,3, multiplier m.sub.2,1.sup.1 is configured to multiply data value x.sub.2,1 with weight w.sub.4 so as to generate a product w.sub.4x.sub.2,1, multiplier m.sub.2,2.sup.1 is configured to multiply data value x.sub.2,2 with weight w.sub.5 so as to generate a product w.sub.5x.sub.2,2, multiplier m.sub.2,3.sup.1 is configured to multiply data value x.sub.2,3 with weight w.sub.6 so as to generate a product w.sub.6x.sub.2,3, multiplier m.sub.3,1.sup.1 is configured to multiply data value x.sub.3,1 with weight w.sub.7 so as to generate a product w.sub.7x.sub.3,1, multiplier m.sub.3,2.sup.1 is configured to multiply data value x.sub.3,2 with weight w.sub.8 so as to generate a product w.sub.8x.sub.3,2, multiplier m.sub.3,3.sup.1 is configured to multiply data value x.sub.3,3 with weight w.sub.9 so as to generate a product w.sub.9x.sub.3,3; multiplier m.sub.1,1.sup.2 is configured to multiply data value x.sub.1,2 with weight w.sub.1 so as to generate a product w.sub.1x.sub.1,2, multiplier m.sub.1,2.sup.2 is configured to multiply data value x.sub.1,3 with weight w.sub.2 so as to generate-a product w.sub.2x.sub.1,3, multiplier m.sub.1,3.sup.2 is configured to multiply data value x.sub.1,4 with weight w.sub.3 so as to generate a product w.sub.3x.sub.1,4, multiplier m.sub.2,1.sup.2 is configured to multiply data value x.sub.2,2 with weight w.sub.4 so as to generate a product w.sub.4x.sub.2,2, multiplier m.sub.2,2.sup.2 is configured to multiply data value x.sub.2,3 with weight w.sub.5 so as to generate a product w.sub.5x.sub.2,3, multiplier m.sub.2,3.sup.2 is configured to multiply data value x.sub.2,4 with weight w.sub.6 so as to generate a product w.sub.6x.sub.2,4, multiplier m.sub.3,1.sup.2 is configured to multiply data value x.sub.3,2 with weight w.sub.7 so as to generate a product w.sub.7x.sub.3,2, multiplier m.sub.3,2.sup.2 is configured to multiply data value x.sub.3,3 with weight w.sub.8 so as to generate a product w.sub.8x.sub.3,3, and multiplier m.sub.3,3.sup.2 is configured to multiply data value x.sub.3,4 with weight w.sub.9 so as to generate a product w.sub.9x.sub.3,4, 

wherein, prior to a second clock cycle that follows the first clock cycle: the first convolver unit is configured to generate a first sum of terms including at least the product w.sub.1x.sub.1,1, the product w.sub.2x.sub.1,2, the product w.sub.3x.sub.1,3, the product w.sub.4x.sub.2,1, the product w.sub.5x.sub.2,2, the product w.sub.6x.sub.2,3, the product w.sub.7x.sub.3,1, the product w.sub.8x.sub.3,2, and the product w.sub.9x.sub.3,3, and the second convolver unit is configured to generate a second sum of terms including at least the product w.sub.1x.sub.1,2, the product w.sub.2x.sub.1,3, the product w.sub.3x.sub.1,4, the product w.sub.4x.sub.2,2, the product w.sub.5x.sub.2,3, the product w.sub.6x.sub.2,4, the product w.sub.7x.sub.3,2, the product w.sub.8x.sub.3,3, and the product w.sub.9x.sub.3,4, and wherein, at a beginning of the second clock cycle that follows the first clock cycle: a first accumulator is configured to store the first sum of terms, and a second accumulator is configured to store the second sum of terms.
1. An apparatus, comprising: a controller; a two-dimensional synchronous shift register comprising a three by four array of data storage elements: d1,1d1,2d1,3d1,4d2,1d2,2d2,3d2,4d3,1d3,2d3,3d3,4 wherein: data storage element d1,1 is electrically coupled to data storage element d2,1, data storage element d2,1 is electrically coupled to data storage element d3,1, data storage element d1,2 is electrically coupled to data storage element d2,2, data storage element d2,2 is electrically coupled to data storage element d3,2, data storage element d1,3 is electrically coupled to data storage element d2,3, data storage element d2,3 is electrically coupled to data storage element d3,3, data storage element d1,4 is electrically coupled to data storage element d2,4, and data storage element d2,4 is electrically coupled to data storage element d3,4, 












a first convolver unit comprising a first plurality of multipliers, m1,11, m1,21,  m1,31,  m2,11,  m2,21,  m2,31,  m3,11,  m3,21, and m3,31, 
wherein: multiplier m1,11 is electrically coupled in a permanent manner to data storage element d1,1, multiplier m1,21 is electrically coupled in a permanent manner to data storage element d1,2, multiplier m1,31 is electrically coupled in a permanent manner to data storage element d1,3, multiplier m2,11 is electrically coupled in a permanent manner to data storage element d2,1, multiplier m2,21 is electrically coupled in a permanent manner to data storage element d2,2, multiplier m2,31 is electrically coupled in a permanent manner to data storage element d2,3, multiplier m3,11 is electrically coupled in a permanent manner to data storage element d3,1, multiplier m3,21 is electrically coupled in a permanent manner to data storage element d3,2, and multiplier m3,31 is electrically coupled in a permanent manner to data storage element d3,3; and 









a second convolver unit comprising a second plurality of multipliers, m1,12, m1,22,  m1,32,  m2,12,  m2,22,  m2,32,  m3,12,  m3,22, and m3,32, wherein: multiplier m1,12 is electrically coupled in a permanent manner to data storage element d1,2, multiplier m1,22 is electrically coupled in a permanent manner to data storage element d1,3, multiplier m1,32 is electrically coupled in a permanent manner to data storage element d1,4, multiplier m2,12 is electrically coupled in a permanent manner to data storage element d2,2, multiplier m2,22 is electrically coupled in a permanent manner to data storage element d2,3, multiplier m2,32 is electrically coupled in a permanent manner to data storage element d2,4, multiplier m3,12 is electrically coupled in a permanent manner to data storage element d3,2, multiplier m3,22 is electrically coupled in a permanent manner to data storage element d3,3, and multiplier m3,32 is electrically coupled in a permanent manner to data storage element d3,4, wherein, at a start of a first clock cycle: data storage element d1,1 is configured to store data value x1,1, data storage element d1,2 is configured to store data value x1,2, data storage element d1,3 is configured to store data value x1,3, data storage element d1,4 is configured to store data value x1,4, data storage element d2,1 is configured to store data value x2,1, data storage element d2,2 is configured to store data value x2,2, data storage element d2,3 is configured to store data value x2,3, data storage element d2,4 is configured to store data value x2,4, data storage element d3,1 is configured to store data value x3,1, data storage element d3,2 is configured to store data value x3,2, data storage element d3,3 is configured to store data value x3,3, and data storage element d3,4 is configured to store data value x3,4, wherein, during the first clock cycle, the first convolver unit is controlled by the controller to be active causing: multiplier m1,11 to multiply data value x1,1 with weight w1 so as to generate a product w1x1,1, multiplier m1,21 to multiply data value x1,2 with weight w2 so as to generate a product w2x1,2, multiplier m1,31 to multiply data value x1,3 with weight w3 so as to generate a product w3x1,3, multiplier m2,11 to multiply data value x2,1 with weight w4 so as to generate a product w4x2,1, multiplier m2,21 to multiply data value x2,2 with weight w5 so as to generate a product w5x2,2, multiplier m2,31 to multiply data value x2,3 with weight w6 so as to generate a product w6x2,3, multiplier m3,11 to multiply data value x3,1 with weight w7 so as to generate a product w7x3,1, multiplier m3,21 to multiply data value x3,2 with weight w8 so as to generate a product w8x3,2, multiplier m3,31 to multiply data value x3,3 with weight w9 so as to generate a product w9x3,3, and an adder to compute a first sum of terms including at least the product w1x1,1, the product w2x1,2, the product w3x1,3, the product w4x2,1, the product w5x2,2, the product w6x2,3, the product w7x3,1, the product w8x3,2, and the product w9x3,3, and 



wherein, during the first clock cycle, the second convolver unit is controlled by the controller to be non-active.


5. An apparatus, comprising: a two-dimensional synchronous shift register comprising a four by four array of data storage elements,   [ d 1 , 1 d 1 , 2 d 1 , 3 d 1 , 4 d 2 , 1 d 2 , 2 d 2 , 3 d 2 , 4 d 3 , 1 d 3 , 2 d 3 , 3 d 3 , 4 d 4 , 1 d 4 , 2 d 4 , 3 d 4 , 4 ] wherein: data storage element d.sub.1,1 is electrically coupled to data storage element d.sub.2,1, data storage element d.sub.2,1 is electrically coupled to data storage element d.sub.3,1, data storage element d.sub.2,1 is electrically coupled to data storage element d.sub.4,1, data storage element d.sub.1,2 is electrically coupled to data storage element d.sub.2,2, data storage element d.sub.2,2 is electrically coupled to data storage element d.sub.3,2, data storage element d.sub.3,2 is electrically coupled to data storage element d.sub.4,2, data storage element d.sub.1,3 is electrically coupled to data storage element d.sub.2,3, data storage element d.sub.2,3 is electrically coupled to data storage element d.sub.3,3, data storage element d.sub.3,3 is electrically coupled to data storage element d.sub.4,3, data storage element d.sub.1,4 is electrically coupled to data storage element d.sub.2,4, data storage element d.sub.2,4 is electrically coupled to data storage element d.sub.3,4, and data storage element d.sub.3,4 is electrically coupled to data storage element d.sub.4,4, 

a first convolver unit comprising a first plurality of multipliers, a first convolver unit comprising a first plurality of multipliers, m.sub.1,1.sup.1, m.sub.1,2.sup.1, m.sub.1,3.sup.1, m.sub.2,1.sup.1, m.sub.2,2.sup.1, m.sub.2,3.sup.1, m.sub.3,1.sup.1, m.sub.3,2.sup.1, and m.sub.3,3.sup.1, wherein: multiplier m.sub.1,1.sup.1 is electrically coupled in a permanent manner to data storage element d.sub.1,1, multiplier m.sub.1,2.sup.1 is electrically coupled in a permanent manner to data storage element d.sub.1,2, multiplier m.sub.1,3.sup.1 is electrically coupled in a permanent manner to data storage element d.sub.1,3, multiplier m.sub.2,1.sup.1 is electrically coupled in a permanent manner to data storage element d.sub.2,1, multiplier m.sub.2,2.sup.1 is electrically coupled in a permanent manner to data storage element d.sub.2,2, multiplier m.sub.2,3.sup.1 is electrically coupled in a permanent manner to data storage element d.sub.2,3, multiplier m.sub.3,1.sup.1 is electrically coupled in a permanent manner to data storage element d.sub.3,1, multiplier m.sub.3,2.sup.1 is electrically coupled in a permanent manner to data storage element d.sub.3,2, and multiplier m.sub.3,3.sup.1 is electrically coupled in a permanent manner to data storage element d.sub.3,3; 

a second convolver unit comprising a second plurality of multipliers, m.sub.1,1.sup.2, m.sub.1,2.sup.2, m.sub.1,3.sup.2, m.sub.2,1.sup.2, m.sub.2,2.sup.2, m.sub.2,3.sup.2, m.sub.3,1.sup.2, m.sub.3,2.sup.2, and m.sub.3,3.sup.2, wherein: multiplier m.sub.1,1.sup.2 is electrically coupled in a permanent manner to data storage element d.sub.1,2, multiplier m.sub.1,2.sup.2 is electrically coupled in a permanent manner to data storage element d.sub.1,3, multiplier m.sub.1,3.sup.2 is electrically coupled in a permanent manner to data storage element d.sub.1,4, multiplier m.sub.2,1.sup.2 is electrically coupled in a permanent manner to data storage element d.sub.2,2, multiplier m.sub.2,2.sup.2 is electrically coupled in a permanent manner to data storage element d.sub.2,3, multiplier m.sub.2,3.sup.2 is electrically coupled in a permanent manner to data storage element d.sub.2,4, multiplier m.sub.3,1.sup.2 is electrically coupled in a permanent manner to data storage element d.sub.3,2, multiplier m.sub.3,2.sup.2 is electrically coupled in a permanent manner to data storage element d.sub.3,3, and multiplier m.sub.3,3.sup.2 is electrically coupled in a permanent manner to data storage element d.sub.3,4, a third convolver unit comprising a third plurality of multipliers, m.sub.1,1.sup.3, m.sub.1,2.sup.3, m.sub.1,3.sup.3, m.sub.2,1.sup.3, m.sub.2,2.sup.3, m.sub.2,3.sup.3, m.sub.3,1.sup.3, m.sub.3,2.sup.3, and m.sub.3,3.sup.3, wherein: multiplier m.sub.1,1.sup.3 is electrically coupled in a permanent manner to data storage element d.sub.2,1, multiplier m.sub.1,2.sup.3 is electrically coupled in a permanent manner to data storage element d.sub.2,2, multiplier m.sub.1,3.sup.3 is electrically coupled in a permanent manner to data storage element d.sub.2,3, multiplier m.sub.2,1.sup.3 is electrically coupled in a permanent manner to data storage element d.sub.3,1, multiplier m.sub.2,2.sup.3 is electrically coupled in a permanent manner to data storage element d.sub.3,2, multiplier m.sub.2,3.sup.3 is electrically coupled in a permanent manner to data storage element d.sub.3,3, multiplier m.sub.3,1.sup.3 is electrically coupled in a permanent manner to data storage element d.sub.4,1, multiplier m.sub.3,2.sup.3 is electrically coupled in a permanent manner to data storage element d.sub.4,2, and multiplier m.sub.3,3.sup.3 is electrically coupled in a permanent manner to data storage element d.sub.4,3; and a fourth convolver unit comprising a fourth plurality of multipliers, m.sub.1,1.sup.4, m.sub.1,2.sup.4, m.sub.1,3.sup.4, m.sub.2,1.sup.4, m.sub.2,2.sup.4, m.sub.2,3.sup.4, m.sub.3,1.sup.4, m.sub.3,2.sup.4, and m.sub.3,3.sup.4, wherein: multiplier m.sub.1,1.sup.4 is electrically coupled in a permanent manner to data storage element d.sub.2,2, multiplier m.sub.1,2.sup.4 is electrically coupled in a permanent manner to data storage element d.sub.2,3, multiplier m.sub.1,3.sup.4 is electrically coupled in a permanent manner to data storage element d.sub.2,4, multiplier m.sub.2,1.sup.4 is electrically coupled in a permanent manner to data storage element d.sub.3,2, multiplier m.sub.2,2.sup.4 is electrically coupled in a permanent manner to data storage element d.sub.3,3, multiplier m.sub.2,3.sup.4 is electrically coupled in a permanent manner to data storage element d.sub.3,4, multiplier m.sub.3,1.sup.4 is electrically coupled in a permanent manner to data storage element d.sub.4,2, multiplier m.sub.3,2.sup.4 is electrically coupled in a permanent manner to data storage element d.sub.4,3, and multiplier m.sub.3,3.sup.4 is electrically coupled in a permanent manner to data storage element d.sub.4,4, wherein, at a beginning of a first clock cycle, data storage element d.sub.1,1 is configured to store data value x.sub.1,1, data storage element d.sub.1,2 is configured to store data value x.sub.1,2, data storage element d.sub.1,3 is configured to store data value x.sub.1,3, data storage element d.sub.1,4 is configured to store data value x.sub.1,4, data storage element d.sub.2,1 is configured to store data value x.sub.2,1, data storage element d.sub.2,2 is configured to store data value x.sub.2,2, data storage element d.sub.2,3 is configured to store data value x.sub.2,3, data storage element d.sub.2,4 is configured to store data value x.sub.2,4, data storage element d.sub.3,1 is configured to store data value x.sub.3,1, data storage element d.sub.3,2 is configured to store data value x.sub.3,2, data storage element d.sub.3,3 is configured to store data value x.sub.3,3, data storage element d.sub.3,4 is configured to store data value x.sub.3,4, data storage element d.sub.4,1 is configured to store data value x.sub.4,1, data storage element d.sub.4,2 is configured to store data value x.sub.4,2, data storage element d.sub.4,3 is configured to store data value x.sub.4,3, and data storage element d.sub.4,4 is configured to store data value x.sub.4,4, wherein, during the first clock cycle: multiplier m.sub.1,1.sup.1 is configured to multiply data value x.sub.1,1 with weight w.sub.1 so as to generate a product w.sub.1x.sub.1,1, multiplier m.sub.1,2.sup.1 is configured to multiply data value x.sub.1,2 with weight w.sub.2 so as to generate a product w.sub.2x.sub.1,2, multiplier m.sub.1,3.sup.1 is configured to multiply data value x.sub.1,3 with weight w.sub.3 so as to generate a product w.sub.3x.sub.1,3, multiplier m.sub.2,1.sup.1 is configured to multiply data value x.sub.2,1 with weight w.sub.4 so as to generate a product w.sub.4x.sub.2,1, multiplier m.sub.2,2.sup.1 is configured to multiply data value x.sub.2,2 with weight w.sub.5 so as to generate a product w.sub.5x.sub.2,2, multiplier m.sub.2,3.sup.1 is configured to multiply data value x.sub.2,3 with weight w.sub.6 so as to generate a product w.sub.6x.sub.2,3, multiplier m.sub.3,1.sup.1 is configured to multiply data value x.sub.3,1 with weight w.sub.7 so as to generate a product w.sub.7x.sub.3,1, multiplier m.sub.3,2.sup.1 is configured to multiply data value x.sub.3,2 with weight w.sub.8 so as to generate a product w.sub.8x.sub.3,2, multiplier m.sub.3,3.sup.1 is configured to multiply data value x.sub.3,3 with weight w.sub.9 so as to generate a product w.sub.9x.sub.3,3, multiplier m.sub.1,1.sup.2 is configured to multiply data value x.sub.1,2 with weight w.sub.1 so as to generate a product w.sub.1x.sub.1,2, multiplier m.sub.1,2.sup.2 is configured to multiply data value x.sub.1,3 with weight w.sub.2 so as to generate a product w.sub.2x.sub.1,3, multiplier m.sub.1,3.sup.2 is configured to multiply data value x.sub.1,4 with weight w.sub.3 so as to generate a product w.sub.3x.sub.1,4, multiplier m.sub.2,1.sup.2 is configured to multiply data value x.sub.2,2 with weight w.sub.4 so as to generate a product w.sub.4x.sub.2,2, multiplier m.sub.2,2.sup.2 is configured to multiply data value x.sub.2,3 with weight w.sub.5 so as to generate a product w.sub.5x.sub.2,3, multiplier m.sub.2,3.sup.2 is configured to multiply data value x.sub.2,4 with weight w.sub.6 so as to generate a product w.sub.6x.sub.2,4, multiplier m.sub.3,1.sup.2 is configured to multiply data value x.sub.3,2 with weight w.sub.7 so as to generate a product w.sub.7x.sub.3,2, multiplier m.sub.3,2.sup.2 is configured to multiply data value x.sub.3,3 with weight w.sub.8 so as to generate a product w.sub.8x.sub.3,3, multiplier m.sub.3,3.sup.2 is configured to multiply data value x.sub.3,4 with weight w.sub.9 so as to generate a product w.sub.9x.sub.3,4, multiplier m.sub.1,1.sup.3 is configured to multiply data value x.sub.2,1 with weight w.sub.10 so as to generate a product w.sub.10x.sub.2,1, multiplier m.sub.1,2.sup.3 is configured to multiply data value x.sub.2,2 with weight w.sub.11 so as to generate a product w.sub.11x.sub.2,2, multiplier m.sub.1,3.sup.3 is configured to multiply data value x.sub.2,3 with weight w.sub.12 so as to generate a product w.sub.12x.sub.2,3, multiplier m.sub.2,1.sup.3 is configured to multiply data value x.sub.3,1 with weight w.sub.13 so as to generate a product w.sub.13x.sub.3,1, multiplier m.sub.2,2.sup.3 is configured to multiply data value x.sub.3,2 with weight w.sub.14 so as to generate a product w.sub.14x.sub.3,2, multiplier m.sub.2,3.sup.3 is configured to multiply data value x.sub.3,3 with weight w.sub.15 so as to generate a product w.sub.15x.sub.3,3, multiplier m.sub.3,1.sup.3 is configured to multiply data value x.sub.4,1 with weight w.sub.16 so as to generate a product w.sub.16x.sub.4,1, multiplier m.sub.3,2.sup.3 is configured to multiply data value x.sub.4,2 with weight w.sub.17 so as to generate a product w.sub.17x.sub.4,2, multiplier m.sub.3,3.sup.3 is configured to multiply data value x.sub.4,3 with weight w.sub.18 so as to generate a product w.sub.18x.sub.4,3, multiplier m.sub.1,1.sup.4 is configured to multiply data value x.sub.2,2 with weight w.sub.10 so as to generate a product w.sub.10x.sub.2,2, multiplier m.sub.1,2.sup.4 is configured to multiply data value x.sub.2,3 with weight w.sub.11 so as to generate a product w.sub.11x.sub.2,3, multiplier m.sub.1,3.sup.4 is configured to multiply data value x.sub.2,4 with weight w.sub.12 so as to generate a product w.sub.12x.sub.2,4, multiplier m.sub.2,1.sup.4 is configured to multiply data value x.sub.3,2 with weight w.sub.13 so as to generate a product w.sub.13x.sub.3,2, multiplier m.sub.2,2.sup.4 is configured to multiply data value x.sub.3,3 with weight w.sub.14 so as to generate a product w.sub.14x.sub.3,3, multiplier m.sub.2,3.sup.4 is configured to multiply data value x.sub.3,4 with weight w.sub.15 so as to generate a product w.sub.15x.sub.3,4, multiplier m.sub.3,1.sup.4 is configured to multiply data value x.sub.4,2 with weight w.sub.16 so as to generate a product w.sub.16x.sub.4,2, multiplier m.sub.3,2.sup.4 is configured to multiply data value x.sub.4,3 with weight w.sub.17 so as to generate a product w.sub.17x.sub.4,3, and multiplier m.sub.3,3.sup.4 is configured to multiply data value x.sub.4,4 with weight w.sub.18 so as to generate a product w.sub.18x.sub.4,4, wherein, prior to a second clock cycle that follows the first clock cycle: the first convolver unit is configured to generate a first sum of terms including at least the product w.sub.1x.sub.1,1, the product w.sub.2x.sub.1,2, the product w.sub.3x.sub.1,3, the product w.sub.4x.sub.2,1, the product w.sub.5x.sub.2,2, the product w.sub.6x.sub.2,3, the product w.sub.7x.sub.3,1, the product w.sub.8x.sub.3,2, and the product w.sub.9x.sub.3,3, the second convolver unit is configured to generate a second sum of terms including at least the product w.sub.1x.sub.1,2, the product w.sub.2x.sub.1,3, the product w.sub.3x.sub.1,4, the product w.sub.4x.sub.2,2, the product w.sub.5x.sub.2,3, the product w.sub.6x.sub.2,4, the product w.sub.7x.sub.3,2, the product w.sub.8x.sub.3,3, and the product w.sub.9x.sub.3,4, the third convolver unit is configured to generate a third sum of terms including at least the product w.sub.10x.sub.2,1, the product w.sub.11x.sub.2,2, the product w.sub.12x.sub.2,3, the product w.sub.13x.sub.3,1, the product w.sub.14x.sub.3,2, the product w.sub.15x.sub.3,3, the product w.sub.16x.sub.4,1,the product w.sub.17x.sub.4,2, and the product w.sub.18x.sub.4,3, and the fourth convolver unit is configured to generate a fourth sum of terms including at least the product w.sub.10x.sub.2,2,theproductw.sub.1,1x.sub.2,3, the product w.sub.12x.sub.2,4, the product w.sub.13x.sub.3,2, the product w.sub.14x.sub.3,3, the product w.sub.15x.sub.3,4, the product w.sub.16x.sub.4,2, the product w.sub.17x.sub.4,3, and the product w.sub.18x.sub.4,4, and wherein, at a beginning of the second clock cycle that follows the first clock cycle: a first accumulator is configured to store the first sum of terms, a second accumulator is configured to store the second sum of terms, a third accumulator is configured to store the third sum of terms, and a fourth accumulator is configured to store the fourth sum of terms.


Pat# US 10673585 B2 does not explicitly teach “wherein, during the first clock cycle, the second convolver unit is controlled by the controller to be non-active.”.   
	On the other hand, Chamberlain et al. (US 2017/0102950 A1) teaches (Para. [0177], Claim 30, 31, 77-79) “selectively deactivating at least one of the convolution engines or data reduction engines while a plurality of the convolution engines and a plurality of the data reduction engines are activated.”
	Therefore, it would have been obvious to one skilled in the art at the time of effectively filing of the claimed invention that the second convolver unit in Beak et al.’s invention can be controlled to be non-active/deactivated while the first convolver unit is in active  as taught by Chamberlain et al., where doing so would   (Chamberlain et al., Para. [0171], [0181]) “a high throughput and reduced processing latency can be achieved” and further “reduce power consumption.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Basso et al. (US 2018/0330466 A1) discloses  “FIG. 2 shows a depiction of the instruction execution resources and the register resources of a unique image processor architecture 200 that includes an array of execution lanes 201 in hardware coupled to a two-dimensional shift register array 202 in hardware”
Zhu et al. (US 2016/0314555 A1) discloses (Abstract, Fig. 3a, 4) “The apparatus includes an image processing unit. The image processing unit includes a network. The image processing unit includes a plurality of stencil processor circuits each comprising an array of execution unit lanes coupled to a two-dimensional shift register array structure to simultaneously process multiple overlapping stencils through execution of program code. The image processing unit includes a plurality of sheet generators respectively coupled between the plurality of stencil processors and the network. The sheet generators are to parse input line groups of image data into input sheets of image data for processing by the stencil processors, and, to form output line groups of image data from output sheets of image data received from the stencil processors. The image processing unit includes a plurality of line buffer units coupled to the network to pass line groups in a direction from producing stencil processors to consuming stencil processors to implement an overall program flow.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMNEET SINGH/Examiner, Art Unit 2633
/SAM K AHN/Supervisory Patent Examiner, Art Unit 2633